                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION


 UNITED STATES OF AMERICA,                            CR 19–15–BU–DWM

                     Plaintiff,

       vs.                                                   ORDER

 ARELI CRUZ RAMOS, aka Areli
 Cruz Morales,

                     Defendant.


      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on May 20, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach. Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Areli Cruz Ramos’s guilty


                                           1
plea after Cruz Ramos appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered his plea of guilty to one count of illegal reentry of

deported alien in violation of 8 U.S.C. § 1326(a), as set forth in the Indictment

filed against him.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

19), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing, when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Areli Cruz Ramos is adjudged guilty as

charged in the Indictment.

      DATED this 6th day of June, 2019.




                                          2
